Citation Nr: 0719111	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-02 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky



THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) prior to October 2, 
2003.

2.  Entitlement to a rating in excess of 70 percent for PTSD 
since October 2, 2003.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran 
ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to February 
1971.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a July 2002 decision by the RO which granted 
reopening of a claim for service connection for PTSD, and 
granted service connection for PTSD with a 30 percent rating 
from January 31, 2001.  By a March 2005 decision, the RO 
granted a 50 percent rating from January 31, 2001, and a 70 
percent rating from October 2, 2003.  

The veteran testified at a hearing held at the RO during July 
2003 before a decision review officer (DRO). 

The Board notes that, by a statement attached to his January 
2005 VA Form 9, the veteran withdrew six issues that had been 
developed in connection with this appeal: (1) service 
connection for degenerative arthritis of the lower back; (2) 
service connection for a right hip condition; (3) service 
connection for a left hip condition; (4) service connection 
for a right leg condition; (5) service connection for 
numbness of the left leg, claimed as a left leg condition 
based upon new and material evidence; and (6) service 
connection for a skin rash and skin cancer to include as due 
to exposure to herbicides (Agent Orange) based upon new and 
material evidence.  

Also, by a March 2005 rating decision, the RO granted service 
connection for bilateral hearing loss with an evaluation of 
30 percent (which was considered a full grant of the relief 
sought on appeal), and service connection for tinnitus with 
an evaluation of 10 percent (which also was considered to be 
a full grant of the relief sought on appeal).  This decision 
effectively resolved two other issues that had been developed 
for appeal.  In an August 2005 certification worksheet signed 
by the veteran, the only issue noted to be on appeal was the 
claim for an increased initial rating for PTSD.      


FINDINGS OF FACT

1.  During the periods prior to October 2, 2003, and 
subsequent thereto, the veteran's PTSD has not been 
manifested by such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  

2.  Prior to October 2, 2003, the veteran's PTSD has been 
manifested by no more than moderate to serious symptoms which 
were increasing during the period from when he filed his 
claim in January 2001 until the second VA psychiatric 
examination on October 2, 2003.  During this period, the 
veteran's PTSD was manifested by no greater impairment than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as depressed mood, 
anxiety, suspiciousness, chronic sleep impairment, mild 
memory loss, disturbances of motivation and mood in the form 
of anger and irritability; suicidal ideation, and difficulty 
in establishing and maintaining effective work and social 
relationships.  
 
3.  From October 2, 2003, the veteran's PTSD has caused no 
greater occupational and social impairment than that 
experienced when there are deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood; the veteran's disability is due to intermittent 
suicidal thoughts, intrusive thoughts, nightmares and sleep 
disturbance, frequent flashbacks, hypervigilence, avoidance 
and isolation, and depressed mood and affect.  His symptoms 
do not include obsessional rituals which interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic; or spatial 
disorientation. 

CONCLUSIONS OF LAW

The criteria for an initial rating for PTSD in excess of 50 
percent prior to October 2, 2003, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.125, 4.126, 
4.129, 4.130, and 4.132, Diagnostic Code 9411 (1996); 38 
C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2006).

The criteria for an increased rating for PTSD since October 
2, 2003, currently evaluated as 70 percent disabling, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.125, 4.126, 4.129, 4.130, and 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claim of new and material 
evidence to reopen a claim of service connection for PTSD, a 
VCAA notice letter was sent in September 2001, prior to the 
RO's July 2002 decision.  That letter informed the veteran of 
the evidence necessary to establish service connection for 
PTSD, including what constituted new and material evidence.  
He was notified of his and VA's respective duties for 
obtaining evidence.  He was asked to send information 
describing additional evidence for VA to obtain, or to send 
the evidence itself.

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, the RO has substantiated the veteran's claim by its 
award of service connection and assignment of a rating and 
effective date.  The issue of effective date is not before 
the Board currently.  As to the present claim for a higher 
initial rating, the veteran was provided with comprehensive 
rating information in the September 2003 statement of the 
case (SOC).  Under the circumstances, the Board finds that 
the notice was sufficient for purposes of deciding the 
present appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his VA treatment.  
He was afforded a VA examination relating to his claim for 
service connection for PTSD during February 2002.  He was 
also provided a VA examination relating to his claim for 
increase during October 2003.  The veteran has not identified 
and/or provided releases for any other relevant evidence that 
exists and can be procured.  Therefore, no further 
development action is warranted.

II.  The Merits of the Veteran's Claim

The veteran seeks an initial evaluation in excess of 50 
percent for service-connected PTSD.  He contends that the 
PTSD symptoms that he experiences warrant a higher rating. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.
38 C.F.R. § 4.7 (2006).

PTSD is evaluated in accordance with the criteria set forth 
in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  A 50 
percent rating is warranted if the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted if the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted if 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name. Id; 
see Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (the 
use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation).

Consideration is given to the frequency, severity, and 
duration of psychiatric symptoms, the length of remission, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126(a) (2006).  
Furthermore, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2006).

The veteran was examined during February 2002 by a VA 
psychologist at the St. Louis VAMC's Evansville Outpatient 
Clinic who noted that he had reviewed the claims file and the 
veteran's service medical records.   The veteran was 51 years 
old at the time. The examiner noted that the only psychiatric 
treatment the veteran had received in recent years was at the 
Evansville Outpatient Clinic during the period from 1996 to 
1998 when he had been seen by the same examiner.  The veteran 
was not in any current treatment program.  The veteran's 
primary complaints were of problems sleeping, flashbacks, and 
dreams related to his experience in Vietnam.  The veteran 
reported that that for five to six months he was on a Navy 
ship that was off the shore of Vietnam.  His job was that of 
firing the guns.  The ship went up and down the coast, often 
very close at about 100 yards, firing guns nearly every day.  
At times his ship was fired upon, but never hit.  He went 
ashore a couple of times for a couple of hours, and he did 
see body bags.  He never was wounded.  The examiner opined 
that the level of traumatic stress exposure was low. 

After service the veteran reported that he worked in airport 
maintenance, then construction, and then as a truck driver 
and heavy equipment operator, which he had been doing ever 
since.  He was last operating a crane, but was laid off in 
November 2001 because the work was seasonal.  The veteran had 
been married twice, has a 15 year old daughter who he said he 
was close to, and had been living by himself, but recently 
started living with a girlfriend for about a month.  He 
reported that he did not socialize very much, and had a best 
friend who he had not seen in nearly a year.  He reported 
that he drinks about three to four drinks every night.  He 
denied any blackouts or tremors, but said that he had had 
several DWIs, the last having occurred several years ago when 
he was required to go through a program.  He denied problems 
with his job due to drinking.  He said that his girlfriend 
and sister were concerned about his drinking.  

The examiner observed that the veteran appeared on time, and 
was neat appearing.  He looked somewhat older than his stated 
age.  He walked with a cane.  He was slightly nervous.  He 
expressed some anger and distrust of the government.  There 
was no apparent thought disorder, his memory appeared to be 
intact, but with some problem as to dates, and his insight 
and judgment appeared to be good.  There was no impairment of 
the thought process or communications, no delusions, and eye 
contact was good.  The veteran reported that he could have 
some suicidal impulses, and said that he was depressed in 
November 2001 (when he was laid off from his job), got out 
his gun, but changed his mind.  He had no current suicidal 
plans or intent.  He maintained personal hygiene, and was 
oriented to person, time and place.  As to memory, the 
veteran reported that he was unable to remember some things 
in the past, and that he had a little problem with dates.  
There was no ritualistic or obsessive behavior, his rate and 
flow of speech was relevant and logical, and he had no panic 
attacks.  The veteran said that he can get depressed at times 
when he feels things are hopeless and cries about his 
situation.  He also becomes anxious and fidgety, and it is 
difficult to relax.  There was no problem with impulse 
control.  The veteran reported that he had had problems with 
sleeping for years.  First he has problems going to sleep, 
and then he wakes up after only two to three hours, and has 
problems going back to sleep.       

The examiner noted that specific PTSD symptoms included 
having nightmares generally every night, flashbacks of seeing 
guns firing nearly every day, intrusive thoughts, avoidance 
of others who want to talk about Vietnam, avoidance of war 
movies and war news.  The veteran was not close to other 
people, and he did not trust anyone.  He had sleep problems, 
problems with irritability, problems with concentrating, and 
was hypervigilant with an exaggerated startle response.  

The psychologist's diagnosis was made utilizing The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnosis was primary diagnosis of 
PTSD with a secondary diagnosis of alcohol abuse.  The Axis 
III (general medical conditions) diagnosis was hypertension, 
knee joint and back pain, and hearing.  The Axis IV 
(psychosocial and environmental problems) diagnosis was 
financial problems.  In Axis V (global assessment of 
functioning), the veteran was given a current and for the 
past year GAF score of 55.  Without the alcohol problem, the 
examiner estimated the GAF score would be around 60.  The 
examiner stated that the veteran was competent to handle his 
own funds.  He concluded stating that the veteran had PTSD 
symptoms for years, primarily causing sleep problems, 
irritability, and some social isolation.  He had handled 
these problems in part by his drinking.  He might profit from 
psychiatric treatment if he would stop drinking and try 
medication.  His physical health has become worse in the past 
few years, but he is still optimistic about trying to be able 
to work and get a job when the weather gets better.   

The veteran started seeking treatment for his PTSD after the 
February 2002 VA examination.  He had his first consultation 
with a psychiatrist at VA's Evansville Outpatient Clinic 
during July 2003.  The veteran reported that he had been 
sober since February 2003.  He only had four beers on his 
birthday (during February).  He reported sleep difficulty, 
having only one good night of sleep a week.  He had dreams 
almost every night.  He had intrusive thoughts about Vietnam.  
His mood had been depressed and irritable a lot.  He reported 
that he had a lady friend and they were planning marriage in 
the future, but hey argue a lot, and she thinks he is 
irritable.  The veteran also reported that he had not been 
able to find a job, and that he did not do much due to pain 
from physical ailments and lack of work.

The examiner observed that the veteran was a 53 year old male 
who was pleasant and cooperative, but sometimes mildly 
irritable.  He had no suicidal or homicidal ideations.  The 
veteran reported that sometimes he thought about suicide, but 
he had not done anything because he has a 16 year old 
daughter.  He wanted to be there for her, and see her off and 
on.  There were no psychotic features, hallucinations, or 
delusional ideas observed.  The veteran did report that he 
had intrusive thoughts and nightmares often, and he had 
marked difficulty with sleep.  His appetite had been good.  
He had difficulty with concentration, and felt that he had 
noticed some difficulty with memory.  His speech was 
coherent, logical and competent.  The examiner deemed the 
veteran to be competent.  

The psychiatrist's diagnosis was made utilizing The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnosis was (1) chronic PTSD, and 
(2) depressive disorder, not otherwise specified.  The Axis 
III (general medical conditions) diagnosis was hypertension 
and actinic keratoses.  The Axis IV (psychosocial and 
environmental problems) diagnosis was moderate stressors.  In 
Axis V (global assessment of functioning), the veteran was 
given a current GAF score of 60. 

During October 2003, the veteran was provided a second VA 
examination by a VA psychologist at the Marion, Illinois, 
VAMC, in connection with his claim for increase.  The 
examiner noted that she had reviewed the claims file.  The 
veteran reported that, since the last examination in February 
2002, he had begun taking classes in culinary arts.  He had 
not worked since being laid off in April 2003.   His 
relationship with his now 17 year old daughter had 
deteriorated; she only calls him when she needs something, 
and he had not spoken to her in several months.  He also 
reported that his social support and hobbies included 
fishing, watching television, and reading the newspaper.  
Although he loved fishing, he had only done it twice in the 
current year.  

The examiner observed that the veteran's dress was casual, 
his eye contact was good, his grooming was fair, his hygiene 
was fair, his appearance was fair, his manner was 
cooperative, his speech was pressured and loud, his mood (per 
his report) was depressed, his affect was depressed, he gave 
goal directed answers to questions, there were no delusions 
or hallucinations present, and no impairment of thought 
process or communication was noted.  There were problems with 
anger.  The veteran reported that he snaps at his girlfriend 
usually on a daily basis.  He reported an increase in 
suicidal ideation, that he thought about suicide every day, 
and had a plan of shooting himself, but he had not because he 
did not want to leave his daughter.  He denied any homicidal 
ideation.  He was alert and oriented.  No obsessive or 
ritualistic behavior, or evidence of panic attacks, was 
noted.  The examiner noted that the veteran endorsed 
significant feelings of depression.  It appeared that the 
veteran had impulse control problems with his temper and 
drinking, although he reported that he did not feel his 
drinking was a problem.  The veteran reported a significant 
sleep problem, stating that he only slept one hour a night.  
The examiner noted that, if true, it would seem to be 
impossible for the veteran to function on a daily basis or 
attempt to do any activity.  It would seem that he would not 
be capable of managing his PTSD symptoms, depression, or 
anger.  

The examiner further observed that the veteran denied having 
a substance abuse problem.  Upon further questioning, the 
veteran reported that he had stopped "really drinking" 
about three to four years ago, and had become a social 
drinker.  He said that he used to drink a gallon of vodka or 
whiskey a week, and one to two cases of beer.  Now he only 
drinks two to three glasses of wine a week.  However, at one 
point in the interview the veteran reported that his 
girlfriend was concerned that he was drinking too much.  

The examiner noted that the veteran's PTSD symptoms, based on 
his report, included intrusive thoughts all day long; combat 
related nightmares whenever he gets sleep; flashbacks once a 
day; avoidance of talking about Vietnam, watching war movies 
and war news, and reading about war; diminished interest in 
significant activities in that he used to love fishing, but 
since his last VA examination he cannot make himself go; 
feelings of detachment or estrangement because he felt 
different from others since his return from Vietnam, and he 
cannot get physically or emotionally close to others because 
he does not trust them; and restricted range of affect 
because the only emotion the veteran is comfortable with is 
anger, and he is unable to express or feel any other 
emotions.   
 
The psychologist's diagnosis was made utilizing The American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) criteria.  The DSM-IV Axis I 
(clinical disorders and other conditions that may be a focus 
of clinical attention) diagnosis was chronic PTSD, and 
alcohol abuse in partial remission based on the veteran's 
report.  The Axis III (general medical conditions) diagnosis 
was hearing loss, hypertension, knee arthritis, degenerative 
joint disease, and dermatitis herpetiformia.  The Axis IV 
(psychosocial and environmental problems) diagnosis was 
health problems, exposure to combat, inadequate social 
support, unemployment, and inadequate finances.  In Axis V 
(global assessment of functioning), the veteran was given a 
current overall GAF score of 55 (55 for PTSD and 55 for 
alcohol abuse).

The psychologist deemed the veteran to be competent for VA 
purposes, and capable of managing his benefit payments in his 
own best interests.  She noted that the veteran's chronic 
PTSD caused clinically significant distress or impairment in 
social, occupational, or other important areas of 
functioning.  She commented that the overall picture was of 
an individual who had made a poor adjustment since his last 
VA examination for PTSD, to the extent that there were many 
indications of behavior control problems, subjective 
unhappiness or family dysfunction.  The examiner further 
commented that changes in function due to the veteran's PTSD 
(since the last examination) were noted to include the areas 
of affect, mental health, sleep, social interactions, and 
employment.  Changes in psychosocial functional status were 
noted in employment, routine responsibilities of self care, 
social/interpersonal relationships, and recreational/leisure 
pursuits.  The psychologist, noting some discrepancies in the 
veteran's reporting of his drinking habits, felt he may not 
have given an accurate report of his substance abuse 
problems.           

The Board notes that, since the February 2002 VA psychiatric 
examination, the veteran has been regularly consulting with a 
VA psychologist at VA's Evansville Outpatient Clinic.  During 
February 2005 the veteran reported that he was doing about 
the same.  He was still in school, but he had failed a course 
last semester (a prior report noted that he was receiving VA 
Chapter 31 rehabilitation benefits).  He was doing some part-
time work to pay child support.  He saw his daughter at 
Christmas, but was not seeing her much.  He kept busy with 
school.  He was sleeping a little better, but still has 
occasional nightmares and hears the big guns.  He was doing 
OK with his lady friend who also has her own health problems.  
He was getting some dental work done, but was still upset 
with VA for not taking care of his skin problem.  The 
psychologist observed that the veteran was talkative, 
relatively calm, and seemed to be less angry.  The veteran 
was somewhat stable on his medications as much as they can do 
with occasional support.  He noted that the veteran was so 
far making it at school, but the examiner doubted that the 
veteran would be able to get a degree.  A GAF score of 60 was 
assigned (the Board notes that in past progress notes this 
examiner had regularly assigned a GAF score of 60).

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the evidence does not warrant the assignment 
of an initial evaluation in excess of 50 percent for the 
veteran's PTSD prior to October 2, 2003, nor does his PTSD 
meet the criteria to warrant an increased evaluation greater 
than the currently assigned 70 percent subsequent to October 
2, 2003.  

The Board finds that the veteran's PTSD does not meet the 
criteria for a 100 percent rating.  His PTSD is not 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation as to time or place; and 
memory loss for names of close relatives, one's own 
occupation, or one's own name.

The Board notes that none of the veteran's examiners observed 
any psychotic features, hallucinations, or delusional ideas.  
Although he has reported suicidal ideation with a plan of 
shooting himself, he has never acted on such plans - he is 
not in persistent danger of hurting himself.  He is not 
homicidal; he does maintain minimal hygiene; and he is alert 
and oriented.  Although the veteran has been unemployed for 
periods since November 2001, and currently since April 2003, 
he attends school pursuant to a VA Chapter 31 benefit.  His 
unemployment is not due only to his PTSD, but also due to 
problems with physical ailments.  Although his relationship 
with his daughter has deteriorated somewhat, he does maintain 
a relationship with a girlfriend, and one veteran friend.  He 
has still gone fishing, though perhaps not as many times as 
before.  He does some part-time work.  The veteran's primary 
problems appear revolve around depression, anger and 
irritability, and alcohol abuse (which he reports is in 
remission). 

Prior to October 2, 2003, the Board finds that the veteran's 
PTSD has been manifested by criteria which warrant a 50 
percent rating, but no higher.  It is because the veteran's 
PTSD symptoms were evolving and mixed during the period prior 
to October 2, 2003, that the Board finds that a rating no 
higher than 50 percent is warranted.  His PTSD was manifested 
by no more than moderate to serious symptoms which were 
increasing during the period from when he filed his claim in 
January 2001 until the second VA psychiatric examination on 
October 2, 2003.  It appears that the period of unemployment 
with resulting financial problems that began in April 2003 
may have brought on the increase in the veteran's PTSD 
symptoms.  As noted above, the veteran's current unemployment 
is not only due to his PTSD, but also to other physical 
ailments.  During this period, the veteran's PTSD was 
manifested by no greater impairment than occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as depressed mood, anxiety, 
suspiciousness, chronic sleep impairment, mild memory loss, 
disturbances of motivation and mood in the form of anger and 
irritability; suicidal ideation, and difficulty in 
establishing and maintaining effective work and social 
relationships.

The examiner in February 2002 noted that the veteran's 
specific PTSD symptoms included having nightmares generally 
every night, flashbacks of seeing guns firing nearly every 
day, intrusive thoughts, avoidance of others who want to talk 
about Vietnam, avoidance of war movies and war news.  The 
veteran was not close to other people, and he did not trust 
anyone.  He had sleep problems, problems with irritability, 
problems with concentrating, and was hypervigilant with an 
exaggerated startle response.  The examination report of 
October 2, 2003, noted that the veteran's relationship with 
his daughter had deteriorated; he endorsed significant 
feelings of depression; he had a significant sleep problem 
based on his report that he was only sleeping one hour a 
night; he had suicidal ideation on a daily basis; and he had 
an impulse control problem with his temper and drinking.        
 
As discussed above, the veteran's PTSD is not manifested by 
symptoms which warrant a 100 percent rating.  The Board finds 
that from October 2, 2003, the veteran's PTSD has caused no 
greater occupational and social impairment than is warranted 
by the criteria for the 70 percent rating (and the board 
notes that the veteran does not exhibit some of the more 
serious criteria for the 70 percent rating).  His PTSD 
results in no more symptoms than are experienced when there 
are deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood; the veteran's 
disability is due to intermittent suicidal thoughts, 
intrusive thoughts, nightmares and sleep disturbance, 
frequent flashbacks, hypervigilence, avoidance and isolation, 
and depressed mood and affect.  His symptoms do not include 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic; or spatial disorientation.    

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  It does 
not include impairment in functioning due to physical (or 
environmental) limitations.  The GAF score and the 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See e.g., Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 
240 (1995).

According to the DSM-IV, a GAF score of 41 to 50 is 
indicative of "serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  A GAF 
score of 51 to 60 is indicative of "moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers)."  

The VA psychologist in February 2002 assigned the veteran a 
GAF score of 55 (and said it would be around 60 without the 
alcohol problem).  In July 2003 a treating VA psychiatrist 
assigned a GAF score of 60.  The VA psychologist in October 
2003 assigned an overall GAF score 55 (55 for PTSD and 55 for 
alcohol abuse).  The veteran's treating psychologist gave the 
veteran a GAF score of 60 in February 2005, which was 
consistent with GAF scores of 60 assigned by this same 
psychologist in the past.  The Board notes that the GAF 
scores in the range of 55 to 60 that have been assigned to 
the veteran evidence only "moderate" PTSD symptoms.  Such 
GAF scores are not completely consistent with the 50 percent 
and 70 percent evaluations that have been awarded for the 
veteran's PTSD prior to, and subsequent to, October 2, 2003, 
respectively.  GAF scores that support PTSD ratings of 50 
percent and 70 percent ordinarily would be expected to be in 
a lower GAF category, i.e. the above noted 41 to 50 range 
indicative of "serious" symptoms.  It was also noted above 
that the veteran did not exhibit some of the more serious 
symptoms associated with a 70 percent rating, i.e., 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic; or spatial disorientation.    
        
Based on the foregoing evidence, the Board finds that the 
preponderance of the evidence is against the assignment of an 
initial evaluation in excess of 50 percent for the veteran's 
PTSD prior to October 2, 2003, nor does his PTSD meet the 
criteria to warrant an increased evaluation greater than the 
currently assigned 70 percent subsequent to October 2, 2003.  
Accordingly, the veteran's claim for increase must be denied.              


ORDER

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD) prior to October 2, 
2003, is denied.

Entitlement to a rating in excess of 70 percent for PTSD 
since October 2, 2003, is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


